FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                           January 2, 2013

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court

 ALEX HUAQIANG LEO,

        Plaintiff - Appellant,                               No. 12-3213
                                                   (D.C. No. 2:09-CV-02139-KHV)
 v.                                                           (D. Kan.)

 GARMIN INTERNATIONAL, INC.,

        Defendant - Appellee.


                                 ORDER AND JUDGMENT*


Before HARTZ, MURPHY, and EBEL, Circuit Judges.


       In a previous appeal, this court, acting pursuant to Fed. R. App. P. 38, ordered

Plaintiff-Appellant Alex Huaqiang Leo to pay Defendant-Appellee Garmin International,

Inc. (“Garmin”) reasonable appellate attorney’s fees as a sanction for pursuing a frivolous

appeal. Leo v. Garmin Int’l, Inc., 464 F. App’x 744, 745-46 (10th Cir. 2012)

(unpublished). This court then remanded the case to the district court to determine

“reasonable attorney’s fees.” Id. at 746. On remand, the district court awarded Garmin

       *After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
P. 32.1 and 10th Cir. R. 32.1.
fees in the amount of $12,710.90. Leo appeals from that determination.

       This court reviews the district court’s determination of the amount of attorney’s

fees to be awarded for an abuse of discretion. Cf. Centennial Archaeology, Inc. v.

AECOM, Inc., 688 F.3d 673, 678 (10th Cir. 2012) (reviewing amount of fees imposed as

a sanction for discovery misconduct). On appeal, Leo does not argue that the district

court abused its discretion in determining the amount of the fee award. And this court’s

own independent review of the fee award does not reveal any abuse of discretion.

Therefore, we AFFIRM the district court’s decision to award Garmin $12,710.90 in

attorneys’ fees.

                                          ENTERED FOR THE COURT



                                          David M. Ebel
                                          Circuit Judge




                                             2